Citation Nr: 0621148	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than February 6, 
2003 for service connection for hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



FINDING OF FACT

A claim of entitlement to service connection for hearing loss 
and tinnitus, either formal or informal, was not received 
prior to February 6, 2003.


CONCLUSION OF LAW

An effective date prior to February 6, 2003 for the grant of 
service connection for hearing loss and tinnitus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000


A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the August 2004 
report of contact form shows that VA complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Although this was not accomplished, the veteran 
was fully informed in August 2004 of the type of information 
and evidence needed to substantiate the claim for an earlier 
effective date for the award of service connection for 
hearing loss and tinnitus.  Thereafter, the RO sent the 
veteran a statements of the case (SOC) in which they 
readjudicated the claim.  Therefore, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

Analysis

The veteran was discharged from active duty service in June 
1969.  A claim was not received within one year of the 
veteran's service discharge.  On February 6, 2003, VA 
received a Form 21-526 setting forth the veteran's claims for 
entitlement to service connection for hearing loss and 
tinnitus.  The claims were granted by the originating agency 
in a June 2003 rating decision.  The originating agency 
assigned an effective date of February 6, 2003 based on the 
date of receipt of the Form 21-526.  

The Board notes that the veteran does not assert and the 
veteran does not contend that he submitted a claim of service 
connection for hearing loss and tinnitus within one year of 
his service discharge.  The veteran contends that service 
connection should be granted from his date of discharge since 
hearing loss was noted on his separation examination report.  
Unfortunately, there is no provision of law which will allow 
an earlier effective date based on the argument given by the 
veteran.  The law is clear as to how effective dates are 
assigned.  

A review of the claims file shows that no documentation 
referring to or pertaining to hearing loss or tinnitus was 
received prior to the February 6, 2003 formal claims.  Thus, 
pursuant to 38 C.F.R. § 3.400(b)(2)(i), the effective date 
for the grant of service connection for hearing loss and 
tinnitus in this case could not legally be earlier than 
February 6, 2003 (the date of the claims for service 
connection).  


ORDER

Entitlement to an effective date earlier than February 6, 
2003 for service connection for hearing loss and tinnitus is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


